          Case 1:20-cv-02122-DLF Document 13 Filed 02/02/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



 FRANCISCO MENDOZA CEDILLO, et al.

        Plaintiffs,

 v.                                                           Case No. 1:20-cv-02122-DLF

 AL'S MARKET, LLC, et al.

        Defendants.



                                STIPULATION OF DISMISSAL
       Pursuant to Fed R. Civ. P. 41, the parties hereby stipulate to the dismissal of this action

with prejudice, parties to bear their own costs and attorneys’ fees.



February 2, 2021                                      Respectfully submitted,

CARR MALONEY P.C.                                     DCWAGELAW
 By: /s/ Nat P. Calamis                               By: /s/ Justin Zelikovitz
 NAT P. CALAMIS, #495680                              JUSTIN ZELIKOVITZ, #986001
 2020 K Street NW, Suite 850                          519 H Street NW
 Washington, DC 20006                                 Washington, DC 20001
 Phone: (202) 310-5500                                Phone: (202) 803-6083
 Fax: (202) 310-5555                                  Fax: (202) 683-6102
 nat.calamis@carrmaloney.com                          justin@dcwagelaw.com

Counsel for Defendants                                Counsel for Plaintiffs
